 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8
     United States of America,
 9                                                CR 15-00707-1-PHX-SRB
                         Plaintiff,
10                                                         ORDER
           v.
11
     Abdul Malik Abdul Kareem,
12
                         Defendant.
13
14        Pursuant to the Stipulation to Extend Time to Reply to Supplemental Motion for
15 New Trial (Doc. 551), and good cause appearing,
16        IT IS ORDERED granting the Stipulation. The deadline for Defendant to file a
17 reply to the Supplemental Motion for New Trial is extended to June 3, 2019.
18        The Court finds excludable delay under 18 U.S.C. § 3161 from    to .
19        Dated this 21st day of May, 2019.
20
21
22
23
24
25
26
27
28
